                                                         THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                     WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE

 9    MARVIN DYKES and MARK HARRIS,                         CASE NO. C17-1549-JCC
10                     Plaintiffs,                          MINUTE ORDER
11            v.

12    BNSF RAILWAY COMPANY,

13                     Defendant/Third Party-Plaintiff
14            v.
15
      CANADIAN NATIONAL RAILWAY
16    COMPANY,

17                     Third-Party Defendant.
18
            The following Minute Order is made by direction of the Court, the Honorable John C.
19
     Coughenour, United States District Judge:
20
            This matter comes before the Court on Defendant BNSF Railway Company’s (“BNSF”)
21
     motion to extend deadlines for expert depositions and for leave to take 13 depositions (Dkt. No.
22
     59) and motion to compel expert depositions (Dkt. No. 71), and Plaintiffs’ motion to continue
23
     trial (Dkt. No. 64). Having considered the parties’ briefing and the relevant record, the Court
24
     ORDERS as follows:
25
                   •    BNSF’s motion to extend the deadline for expert depositions (Dkt. No. 59) is
26
                        GRANTED. There is good cause to extend the deadline for BNSF to take the

     MINUTE ORDER
     C17-1549-JCC
     PAGE - 1
 1               depositions of Plaintiffs’ expert and treating doctors. See Fed. R. Civ. P.

 2               6(b)(1)(A). BNSF is granted leave to take the depositions of Plaintiffs’ treating

 3               doctors until such time as the Court establishes a new case management schedule.

 4           •   BNSF’s motion for leave to take 13 depositions (Dkt. No. 59) is GRANTED.

 5               Given that there are multiple plaintiffs in this action who have received medical

 6               treatment from numerous providers as a result of their alleged injuries, BNSF has

 7               made a particularized showing of need for conducting more than 10 depositions.

 8               See Fed. R. Civ. P. 30(a)(2)(A). BNSF is granted leave to take a total of 13
 9               depositions.
10           •   Plaintiffs’ motion to continue trial (Dkt. No. 64) is GRANTED. There is good
11               cause to continue trial based on Plaintiff Mark Harris’ recent surgery, which could
12               influence the amount of damages he seeks at trial. See Fed. R. Civ. P. 16(b)(4). A
13               trial continuance is not the result of a lack of diligence by Plaintiffs, is needed in
14               light of Plaintiff Harris’ surgery, and would not cause undue inconvenience or
15               hardship to the parties, witnesses, or the Court. See Johnson v. Mammoth
16               Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). The Clerk is DIRECTED to
17               terminate the current trial date and all pending case management dates as listed in
18               the Court’s original scheduling order (Dkt. No. 10). The Clerk is DIRECTED to

19               schedule a status conference for Tuesday, January 8, 2019 at 9:00 a.m., at which

20               time the Court shall establish a new trial date and amended scheduling order. At

21               the status conference, the parties shall be prepared to jointly propose a new trial

22               date and case management deadlines.

23           •   BNSF’s motion to compel expert depositions (Dkt. No. 71) is DENIED as moot

24               in light of the Court’s order. See supra.

25        The Court has grown weary of the parties’ inability to informally resolve simple

26


     MINUTE ORDER
     C17-1549-JCC
     PAGE - 2
 1   discovery and case management issues. 1 If the parties continue to file motions on discovery and

 2   scheduling issues that are the product of their failure to reasonably negotiate and resolve such

 3   matters, the Court will impose heavy sanctions. The parties are again ORDERED to meet and

 4   confer to resolve all discovery and scheduling issues.

 5          DATED this 20th day of December 2018.

 6                                                                 William M. McCool
                                                                   Clerk of Court
 7
                                                                   s/Tomas Hernandez
 8
                                                                   Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26          1
                The Court’s admonishment is not directed at Third-Party Defendant Canadian National Railway Co.


     MINUTE ORDER
     C17-1549-JCC
     PAGE - 3
